DETAILED ACTION
This office action is in response to RCE filed on 01/14/2022.
Claims 1-110 are pending of which claims 1, 36, 72, 102, 103, 104, 105, 106, 107, 108, 109, and 110 independent claims.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 2,  6-7, 9-10, 15-20, 22-24, 27-28, 30-33, 36-37, 41-42, 44, 46, 50-55, 57-59, 61, 63, 66, 69, 71-73, 77-78, 80, 82, 86-91, 93-96, 98  and 102-110 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110205122 to Slomina (hereinafter “Slomina”) in view of US. Pub. 20170289952 to Muquet (hereinafter “Muquet”).

Regarding claim 1: Slomina discloses a method of operating a network entity, comprising: obtaining claim 72 a reference signal timing difference (RSTD) (Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty); providing the RSTD search window to a user equipment (UE) Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector). 

However, Slomina does not explicitly teach search window based on a positioning reference signal (PRS) configuration and transmitting a plurality of PRS to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is less than all subcarriers over a given bandwidth. However, Muquet in the same or similar field of endeavor teaches search window based on a positioning reference signal (PRS) configuration (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference)and transmitting a plurality of PRS to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation, and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE, and here multiple base station send to the UE PRS for the purpose of accurately determining a propagation delay between the UE and a base station, and it is well known in the art that BS allocates resources to a UE a subset of its resources ).  It would have been obvious for one having ordinary level of skill in the art before the Muquet; [0076]).

Regarding claim 2: Slomina discloses the method of claim 1, wherein the RSTD search window has an allowable range based on the PRS configuration (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector). 
 
Regarding claim 6: Slomina discloses the method of claim 2, wherein the allowable range is on an order of nanoseconds (ns)( Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications, and normally the search window associated with RSDT is represented in integers and the associated time Ts in second and Ts may be converted to nanosecond, and the resulting RSTD = expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty will still be an integer ). 

Regarding claim 7: Slomina discloses the method of claim 2, wherein the allowable range is based on a numerology of the PRS configuration (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts], for 120KHz spacing, Ts is 8.57 mu = 3Ts= [-52.71 , 52.71]).

Regarding claim 9: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 2, wherein determining the RSTD search window based on the PRS configuration comprises: determining a different RSTD search window for each frequency range associated with the PRS configuration. However, Muquet in the same or similar field of endeavor teaches the method of claim 2, wherein determining the RSTD search window based on the PRS configuration comprises: determining a different RSTD search window for each frequency range associated with the PRS configuration (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet [0076]).

Regarding claim 10: Slomina discloses the method of claim 1, wherein a resolution value for the RSTD search window is K-Tc-2", where 7,=l/(480,000-4096) and wherein K={1, 2, 3} and u={1, 2, 3, 4, 5, 6}Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector. 

Regarding claim 15: Slomina discloses the method of claim 10, wherein an expected RSTD is encoded using 14 bits with a granularity 3 . Tc . 2μ, where μ={ 1, 2, 3, 4, 5, 6 and T, is 0.509 nanoseconds (Slomina, see paragraph [0024-0026], with 14 bits (-8192, 8192) encoding, RSTD is 3Tc2μ= 3x 0.509x 214 = (-25018.368, 25018.368) where Tc = 1 /((15 x 25 ) (212)). 

Regarding claim 16: Slomina discloses the method of claim 15, wherein an uncertainty of the expected RSTD is encoded using 10 bits with a granularity 3 - T - 2u2, where u2={ 1, 2, 3, 4, 5, 6 and T, is 0.509 nanoseconds (Slomina, see paragraph [0024-0026], with 10 bits (-1024, 1024) encoding, RSTD is 3Tc2μ= 3x 0.509x 210 = (-1563.648, 1563.648) where Tc = 1 /((15 x 25 ) (212)). 

Regarding claim 17: Slomina discloses the method of claim 16, wherein u I and u2 are different (Slomina, see paragraph [0024-0026], with 14 bits (-8192(-1024), 8192(1024) encoding, RSTD is 3Tc2μ= 3x 0.509x 214(10) = (-25018.368(-1563.648(1563.648)), 25018.368) where Tc = 1 /((15 x 25 ) (212), and U1 and U2 represent to different encoding). . 

Regarding claim 18: Slomina discloses the method of claim 1, wherein providing the RSTD search window further comprises: configuring multiple RSTD search windows with multiple allowable ranges; and providing the multiple RSTD search windows with the multiple allowable ranges to the UE (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector, based on encoding bits the range can be changed). 

Regarding claim 19: Slomina discloses the method of claim 18, wherein at least one of the multiple RSTD search windows is associated with a resolution (Slomina, see paragraph [0026], a resolution for both ExpectedRSTD and ExpectedRSTD-Uncertainty is 3.times.Ts, where Ts=1/(15000*2048) seconds). 

Regarding claim 20: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 18, further comprising: signaling to the UE which one of the multiple RSTD search windows to apply to a PRS configuration, a PRS occasion, a PRS instance, or a PRS occasion group. However, Muquet in the same or similar field of endeavor teaches the method of claim 18, further comprising: signaling to the UE which one of the multiple RSTD search windows to apply to a PRS configuration, a PRS occasion, a PRS instance, or a PRS occasion group(Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such 

Regarding claim 22: Slomina discloses the method of claim 18, further comprising: receiving a report from the UIE reporting RSTDs determined for the multiple RSTD search windows (Slomina, see paragraph [0026], a resolution for both ExpectedRSTD and ExpectedRSTD-Uncertainty is 3.times.Ts, where Ts=1/(15000*2048) seconds). 
. 
Regarding claim 23: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 18, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency band on which the UE is expected to measure the plurality of PRS. However, Muquet in the same or similar field of endeavor teaches the method of claim 18, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency band on which the UE is expected to measure the plurality of PRS (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the 

Regarding claim 24: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 18, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency range in which the UE is expected to measure the plurality of PRS. However, Muquet in the same or similar field of endeavor teaches the method of claim 18, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency range in which the UE is expected to measure the plurality of PRS (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from 

Regarding claim 27: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 26, wherein the position estimate of the UE is obtained while tracking the UE. However, Muquet in the same or similar field of endeavor teaches the method of claim 26, wherein the position estimate of the UE is obtained while tracking the UE (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS) for tracking). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 28: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 1, wherein the network entity is insufficiently synchronized with a serving base station of the UE, and wherein the RSTD search window is referenced to an alternate base station to which the network entity is sufficiently synchronized. However, Muquet in the Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 30: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 1, wherein the network entity is a base station. However, Muquet in the same or similar field of endeavor teaches the method of claim 1, wherein the network entity is a base station (Muquet, see paragraph [0084], base station). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to 

Regarding claim 31: Slomina discloses the method of claim 30, wherein the determining comprises receiving the RSTD search window from a location server (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector, based on encoding bits the range can be changed. 

Regarding claim 32: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 30, wherein the determining comprises configuring the RSTD search window at the base station. However, Muquet in the same or similar field of endeavor teaches the method of claim 30, wherein the determining comprises configuring the RSTD search window at the base station(Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It 

Regarding claim 33: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 1, wherein the RSTD search window is provided as part of downlink positioning reference signal assistance information, and wherein a size of the RSTD search window is provided in the downlink positioning reference signal assistance information as a number of one or more orthogonal frequency division multiplexing (OFDM) symbols. However, Muquet in the same or similar field of endeavor teaches the method of claim 1, wherein the RSTD search window is provided as part of downlink positioning reference signal assistance information, and wherein a size of the RSTD search window is provided in the downlink positioning reference signal assistance information as a number of one or more orthogonal frequency division multiplexing (OFDM) symbols(Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It 

Regarding claim 36: Slomina discloses a method of operating a user equipment (UE), comprising: receiving a reference signal timing difference (RSTD) search window( Slomina, see paragraphs [0023-0026], RSTD search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector ), and determining an RSTD between the network node and a reference node based on the RSTD search window (Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications. 

. However, Muquet in the same or similar field of endeavor teaches a positioning reference signal (PRS) configuration  (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference) receiving a plurality of PRS from a network node, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is less than all subcarriers over a given bandwidth (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation, and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 37: Slomina discloses the method of claim 36, wherein the RSTD search window has an allowable range based on the PRS configuration Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector. 
 
Regarding claim 41: Slomina discloses the method of claim 37, wherein the allowable range is on an order of nanoseconds (ns) Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications, and normally the search window associated with RSDT is represented in integers and the associated time Ts in second and Ts may be converted to nanosecond, and the resulting RSTD = expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty will still be an integer ). 
. 
Regarding claim 42: Slomina discloses the method of claim 37, wherein the allowable range s based on a numerology of the PRS configuration(Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts], for 120KHz spacing, Ts is 8.57 mu = 3Ts= [-52.71 , 52.71]).

Regarding claim 44: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 37, . However, Muquet in the same or similar field of endeavor teaches the method of claim 37, wherein a different RSTD search window is determined for each frequency range associated with the PRS configuration(Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 46: Slomina discloses the method of claim 45, wherein selected values of K or u are based on a numerology of the PRS configuration (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts], for 120KHz spacing, Ts is 8.57 mu = 3Ts= [-52.71 , 52.71]).

Regarding claim 50: Slomina discloses the method of claim 45, wherein an expected RSTD is encoded using 14 bits with a granularity 3 - T, - 2", where ui={1, 2, 3, 4, 5, 6} and T, is 0.509 nanoseconds (Slomina, see paragraph [0024-0026], with 14 bits (-8192, 8192) encoding, RSTD is 3Tc2μ= 3x 0.509x 214 = (-25018.368, 25018.368) where Tc = 1 /((15 x 25 ) (212))

Regarding claim 51: Slomina discloses the method of claim 50, wherein an uncertainty of the expected RSTD is encoded using 10 bits with a granularity 3 - T, - 22, where u2={ 1, 2, 3, 4, 5, 6} and T, is 0.509 nanoseconds (Slomina, see paragraph [0024-0026], with 10 bits (-1024, 1024) encoding, RSTD is 3Tc2μ= 3x 0.509x 210 = (-1563.648, 1563.648) where Tc = 1 /((15 x 25 ) (212). 

Regarding claim 52: Slomina discloses the method of claim 51, wherein ul and u2 are different(Slomina, see paragraph [0024-0026], with 14 bits (-8192(-1024), 8192(1024) encoding, RSTD is 3Tc2μ= 3x 0.509x 214(10) = (-25018.368(-1563.648(1563.648)), 25018.368) where Tc = 1 /((15 x 25 ) (212), and U1 and U2 represent to different encoding). 

Regarding claim 53: Slomina discloses the method of claim 36, wherein receiving the RSTD search window further comprises: receiving multiple RSTD search windows with multiple allowable ranges (Slomina, see paragraph [0026], a resolution for both ExpectedRSTD and ExpectedRSTD-Uncertainty is 3.times.Ts, where Ts=1/(15000*2048) seconds). 

Regarding claim 54: Slomina discloses the method of claim 53, wherein at least one of the multiple RSTD search windows is associated with a resolution(Slomina, see paragraph [0026], a resolution for both ExpectedRSTD and ExpectedRSTD-Uncertainty is 3.times.Ts, where Ts=1/(15000*2048) seconds). 
. 
Regarding claim 55: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 53, further comprising: receiving which one of the multiple RSTD search windows to apply to a PRS configuration, a PRS occasion, a PRS instance, or a PRS occasion group. However, Muquet in the same or similar field of endeavor teaches the method of claim 53, further comprising: receiving which one of the multiple RSTD search windows to apply to a PRS configuration, a PRS occasion, a PRS instance, or a PRS occasion group (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from 

Regarding claim 57: Slomina discloses the method of claim 53, further comprising: transmitting a report to the network node reporting RSTDs determined for the multiple RSTD search windows (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector, based on encoding bits the range can be changed. 

Regarding claim 58: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 53, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency band on which the UE is expected to measure the plurality of PRS. However, Muquet in the same or similar field of endeavor teaches the method of claim 53, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency band on which the UE is expected to measure the plurality of PRS (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 59: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 53, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency range in which the UE is expected to measure the plurality of PRS. However, Muquet in the same or similar field of endeavor teaches the method of claim 53, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency range in which the UE is expected to measure the plurality of PRS (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of 

Regarding claim 61: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 36, wherein the network node is insufficiently synchronized with a serving base station of the UE, and wherein the RSTD search window is referenced to an alternate base station to which the network node is sufficiently synchronized. However, Muquet in the same or similar field of endeavor teaches the method of claim 36, wherein the network node is insufficiently synchronized with a serving base station of the UE, and wherein the RSTD search window is referenced to an alternate base station to which the network node is sufficiently synchronized (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references 

Regarding claim 63: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 36, wherein the network node is a base station. However, Muquet in the same or similar field of endeavor teaches the method of claim 36, wherein the network node is a base station(Muquet, see paragraph [0084], base station). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 66: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 65, wherein the number of the one or more OFDM symbols is based on a frequency range in which the UE is expected to measure the plurality of PRS. However, Muquet in the same or similar field of endeavor teaches the method of claim 65, wherein the number of the one or more OFDM symbols is based on a frequency range in which the UE is expected to measure the plurality of PRS (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 69: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 68, wherein the network entity is a base station or a location server. However, Muquet in the same or similar field of endeavor teaches the method of claim 68, wherein the network entity is a base station or a location server (Muquet, see paragraph [0084], base station). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 71: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 36, wherein the network node and the reference node are each one of a base station, access point, or transmission points belonging to a same base station. However, Muquet in the same or similar field of endeavor teaches the method of claim 36, wherein the network node and the reference node are each one of a base station, access point, or transmission points belonging to a same base station(Muquet, see paragraph [0084], base station). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 72: Slomina discloses a method of operating a location server, comprising: determining a reference signal timing difference (RSTD) ( Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications ); providing the RSTD search window to a user equipment (UE) via a base station serving the UE (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector; 

However, Slomina does not explicitly teach search window based on a positioning reference signal (PRS) configuration and configuring a plurality of PRS to be transmitted to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are to be transmitted in a subset that is less than all subcarriers over a given bandwidth. However, Muquet in the same or similar field of endeavor teaches search window based on a positioning reference signal (PRS) configuration Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference and configuring a plurality of PRS to be transmitted to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are to be transmitted in a subset that is less than all subcarriers over a given bandwidth( Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation; and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and hence to share the assistance between all UEs in a network cell; Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 73: Slomina discloses the method of claim 72, wherein the RSTD search window has an allowable range based on the PRS configuration Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector. 

Regarding claim 77: Slomina discloses the method of claim 73, wherein the allowable range is on an order of nanoseconds (ns) Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications, and normally the search window associated with RSDT is represented in integers and the associated time Ts in second and Ts may be converted to nanosecond, and the resulting RSTD = expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty will still be an integer ). 

Regarding claim 78: Slomina discloses the method of claim 73, wherein the allowable range is based on a numerology of the PRS configuration(Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts], for 120KHz spacing, Ts is 8.57 mu = 3Ts= [-52.71 , 52.71]).

Regarding claim 80: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 73, wherein determining the RSTD search window based on the PRS configuration comprises: determining a different RSTD search window for each frequency range associated with the PRS configuration. However, Muquet in the same or similar field of endeavor teaches the method of claim 73, wherein determining the RSTD search window based on the PRS configuration comprises: determining a different RSTD search window for each frequency range associated with the PRS configuration(Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such 

Regarding claim 82: Slomina discloses the method of claim 81, wherein selected values of K or u are based on a numerology of the PRS configuration (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts], for 120KHz spacing, Ts is 8.57 mu = 3Ts= [-52.71 , 52.71]).

Regarding claim 86: Slomina discloses the method of claim 81, wherein an expected RSTD is encoded using 14 bits with a granularity 3 - T, - 241, where uj={ 1, 2, 3, 4, 5, 61 and T is 0.509 nanoseconds(Slomina, see paragraph [0024-0026], with 14 bits (-8192, 8192) encoding, RSTD is 3Tc2μ= 3x 0.509x 214 = (-25018.368, 25018.368) where Tc = 1 /((15 x 25 ) (212)). 

Regarding claim 87: Slomina discloses the method of claim 86, wherein an uncertainty of the expected RSTD is encoded using 10 bits with a granularity 3 - T. 22, where u2={1, 2, 3, 4, 5, 61 and T, is 0.509 nanoseconds (Slomina, see paragraph [0024-0026], with 10 bits (-1024, 1024) encoding, RSTD is 3Tc2μ= 3x 0.509x 210 = (-1563.648, 1563.648) where Tc = 1 /((15 x 25 ) (212). 

Regarding claim 88: Slomina discloses the method of claim 87, wherein ul and u2 are different(Slomina, see paragraph [0024-0026], with 14 bits (-8192(-1024), 8192(1024) encoding, RSTD is 3Tc2μ= 3x 0.509x 214(10) = (-25018.368(-1563.648(1563.648)), 25018.368) where Tc = 1 /((15 x 25 ) (212), and U1 and U2 represent to different encoding). 

Regarding claim 89: Slomina discloses the method of claim 72, wherein providing the RSTD search window further comprises: configuring multiple RSTD search windows with multiple allowable ranges; and providing the multiple RSTD search windows with the multiple allowable ranges to the UE or the base station(Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector, based on encoding bits the range can be changed). 
. 
Regarding claim 90: Slomina discloses the method of claim 89, wherein at least one of the multiple RSTD search windows is associated with a resolution(Slomina, see paragraph [0026], a resolution for both ExpectedRSTD and ExpectedRSTD-Uncertainty is 3.times.Ts, where Ts=1/(15000*2048) seconds). 
. 
Regarding claim 91: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 89, further comprising: signaling to the UE which one of the multiple RSTD search windows to apply to a PRS configuration, a PRS occasion, a PRS instance, or a PRS occasion group. However, Muquet in the same or similar field of endeavor teaches the method of claim 89, further comprising: signaling to the UE which one of the multiple RSTD search windows to apply to a PRS configuration, a PRS occasion, a PRS instance, or a PRS occasion group(Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

. Regarding claim 93: Slomina discloses the method of claim 89, further comprising: receiving a report from the IE reporting RSTDs determined for the multiple RSTD search windows (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector, based on encoding bits the range can be changed. 

Regarding claim 94: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 89, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency band on which the UE is expected to measure the plurality of PRS. However, Muquet in the same or similar field of endeavor teaches the method of claim 89, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency band on which the UE is expected to measure the plurality of PRS (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from 
 
Regarding claim 95: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 89, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency range in which the UE is expected to measure the plurality of PRS. However, Muquet in the same or similar field of endeavor teaches the method of claim 89, wherein a different RSTD search window of the multiple RSTD search windows is configured for each frequency range in which the UE is expected to measure the plurality of PRS (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 98: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 97, wherein the position estimate of the UE is obtained while tracking the UE. However, Muquet in the same or similar field of endeavor teaches the method of claim 97, wherein the position estimate of the UE is obtained while tracking the UE (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal) inside the LTE radio signal according to a defined pattern (period and position of the PRS) for tracking). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 102: Slomina discloses a network entity, comprising: a transceiver circuitry; a memory circuitry; and a processor circuitry, wherein the transceiver circuitry, the memory circuitry, and the processor circuitry are configured to: configure a reference signal timing difference (RSTD)( Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications); provide the RSTD search window to a user equipment (UE) ) Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector). 

However, Slomina does not explicitly teach search window based on a positioning reference signal (PRS) configuration and transmit a plurality of PRS to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is less than all subcarriers over a given bandwidth. However, Muquet in the same or similar field of endeavor teaches search window based on a positioning reference signal (PRS) configuration (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference and transmit a plurality of PRS to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation; and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where 

Regarding claim 103: Slomina discloses a network entity, comprising: means for obtaining a reference signal timing difference (RSTD) (Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications); means for providing the RSTD search window to a user equipment (UE) (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector). 

However, Slomina does not explicitly teach search window based on a positioning reference signal (PRS) configuration and means for transmitting a plurality of PRS to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference), and means for transmitting a plurality of PRS to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is less than all subcarriers over a given bandwidth (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation; and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 104: Slomina discloses a non-transitory computer-readable medium storing computer- executable instructions for a network entity, the computer-executable instructions comprising: one or more instructions instructing the network entity to obtain a reference signal timing difference (RSTD) (Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications); one or  Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector).

However, Slomina does not explicitly teach search window based on a positioning reference signal (PRS) configuration; and one or more instructions instructing the network entity to transmit a plurality of PRS to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is less than all subcarriers over a given bandwidth. However, Muquet in the same or similar field of endeavor teaches search window based on a positioning reference signal (PRS) configuration (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference); and one or more instructions instructing the network entity to transmit a plurality of PRS to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is less than all subcarriers over a given bandwidth(Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation; and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 105: Slomina discloses a user equipment (UE), comprising: a transceiver circuitry; a memory circuitry; and a processor circuitry, wherein the transceiver circuitry, the memory circuitry, and the processor circuitry are configured to: receive a reference signal timing difference (RSTD) (Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications) and determine an RSTD between the network node and a reference node based on the RSTD search window Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications.

Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference; receive a plurality of PRS, from a network node, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is less than all subcarriers over a given bandwidth (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation; and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 106: Slomina discloses a user equipment (UE), comprising: means for receiving a reference signal timing difference (RSTD) Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications); and means for determining an RSTD between the network node and a reference node based on the RSTD search window (Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications. 

However, Slomina does not explicitly teach search window based on a positioning reference signal (PRS) configuration; means for receiving a plurality of PRS, from a network node, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is less than all subcarriers over a given bandwidth. However, Muquet in the same or similar field of endeavor teaches search window based on a positioning reference signal (PRS) configuration Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference; means for receiving a plurality of PRS, from a network node, each PRS having the PRS configuration, wherein the Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation; and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references 

Regarding claim 107: Slomina discloses a non-transitory computer-readable medium storing computer- executable instructions for a user equipment (UE), the computer-executable instructions comprising: one or more instructions instructing the UE to receive a reference signal timing difference (RSTD) Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications and one or more instructions instructing the UE to determine an RSTD between the network node and a reference node based on the RSTD search window Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications. 

However, Slomina does not explicitly teach search window based on a positioning reference signal (PRS)configuration; one or more instructions instructing the UE to receive a plurality of PRS, from a network node, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is less than all subcarriers over a given bandwidth. However, Muquet in the same or similar field of endeavor teaches search window based on a positioning reference signal (PRS) configuration Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference; one or more instructions instructing the UE to receive a plurality of PRS, from a network node, each PRS having the PRS configuration, wherein the plurality of PRS are transmitted in a subset that is less than all subcarriers over a given bandwidth(Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation; and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 108: Slomina discloses a location server, comprising: a transceiver circuitry; a memory circuitry; and a processor circuitry, wherein the transceiver circuitry, the memory circuitry, and the processor circuitry are configured to: determine a reference signal timing difference (RSTD) Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications provide the RSTD search window to a user equipment (UE) via a base station serving the UE (Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications. 

 However, Slomina does not explicitly teach search window based on a positioning reference signal (PRS) configuration; and configure a plurality of PRS to be transmitted to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are to be transmitted in a subset that is less than all subcarriers over a given bandwidth. However, Muquet in the same or similar field of endeavor teaches search window based on a positioning reference signal (PRS) configuration Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference; and configure a plurality of PRS to be transmitted to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are to be transmitted in a subset that is less than all subcarriers over a given bandwidth(Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation; and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 109: Slomina discloses a location server, comprising: means for determining a reference signal timing difference (RSTD) (Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications); means for providing the RSTD search window to a user equipment (UE) via a base station serving the UE(Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector ).

However, Slomina does not explicitly teach search window based on a positioning reference signal (PRS) configuration and means for configuring a plurality of PRS to be transmitted to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are to be transmitted in a subset that is less than all subcarriers over a given bandwidth. However, Muquet in the same or similar field of endeavor teaches search window based on a positioning reference signal (PRS) configuration Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference and means for configuring a plurality of PRS to be transmitted to the UE, each PRS having the PRS configuration (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference, wherein the plurality of PRS are to be transmitted in a subset that is less than all subcarriers over a given bandwidth (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation; and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).

Regarding claim 110: Slomina discloses a non-transitory computer-readable medium storing computer- executable instructions for a location server, the computer-executable Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications); one or more instructions instructing the location server to provide the RSTD search window to a user equipment (UE) or a base station serving the UE (Slomina, see paragraphs [0023-0026], when a reference cell and the measured neighbor cell operating on the same frequency, the search window corresponds to in the range [-Expected RSTD-Uncertainty x 3xTs, Expected RSTD-Uncertainty x 3 x Ts] centered at TREF + Expected RSTD x 3xTs, where TREF is the reception time of the beginning of the reference signal positioning occasion of the reference cell at the UE antenna connector.

However, Slomina does not explicitly teach search window based on a positioning reference signal (PRS) configuration and one or more instructions instructing the location server to configure a plurality of PRS to be transmitted to the UE, each PRS having the PRS configuration, wherein the plurality of PRS are to be transmitted in a subset that is less than all subcarriers over a given bandwidth. However, Muquet in the  Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference and means for configuring a plurality of PRS to be transmitted to the UE, each PRS having the PRS configuration (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference, wherein the plurality of PRS are to be transmitted in a subset that is less than all subcarriers over a given bandwidth (Muquet, see paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS), a PRS can be used by a UE to measure the relative propagation delay between the eNB and the UE with good accuracy, known as RSTD (reference signal time difference ); when a positioning session occurs, the location server provides the list of eNB sending PRS in the vicinity of the UE as well as the PRS patterns that are used by each eNB, the location server also provides to the UE, an estimate and expected window for the propagation delay for each eNB, and this helps the UE to measure the RSTD around this estimate using a reduced search window and hence save processing resources; all this information is known as Observed Time Difference Of Arrival (OTDOA) assistance and it is mandatory for the UE to perform the RSTD estimation; and see paragraph [0165], the use of SIBpos3 allows the broadcasting of OTDOA assistance and using the share assistance between all UEs in a network cell may save Operator bandwidth, which may be saved as the OTDOA assistance is no longer needed per positioning device (UE); this also reduces UE power usage by avoiding redundant reception of assistance data by the UE when it is known that the assistance data has not changed since it was last provided to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Muquet into Slomina’s system/method because it would allow providing LTE positioning. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to enable efficient global navigation and OTDOA positioning calculations (Muquet; [0076]).


Claims 3, 4, 8, 26, 34-35, 38-39, 43, 65, 67, 74-75, 79, 97,  and 100-101 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110205122 to Slomina (hereinafter “Slomina”) in view of US. Pub. 20170289952 to Muquet (hereinafter “Muquet”) and the combination of Slomina and Muquet is further combined  with US. Pub. 20100149962 to Cho (hereinafter “Cho”).

Regarding claim 3: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 2, wherein the allowable range for a comb-N PRS configuration is greater than the allowable range for a comb-M PRS configuration, and wherein N is less than M. However, Cho in the same or similar field of endeavor teaches the method of claim 2, wherein the allowable range for a comb-N PRS configuration is greater than the allowable range for a comb-M PRS configuration, and wherein N is less than M(Cho see paragraph[0010], FIG. 2A, the spectrum in the frequency domain has a format in which C frequency elements are spaced apart over the full band, and a set of C scattered frequency elements is called a comb, which is a resource allocation unit; if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs; and see paragraph [0051] Because a basic time element constituting the pilot and data symbols is a sample and a sampling frequency in one time interval is constant, a transmitter changes the pilot symbol interval length by changing the number of samples included in one symbol by properly adjusting values of a repetition R and a comb size C. In the following description, pilot-related parameters are denoted by Rp and Cp, and data-related parameters are denoted by Rd and Cd, and it is assumed that one terminal uses one comb/Region, i.e., comb-N PRS and comb-M PRS are two different bands carrying two signals called PRS it should be noted that each PRS is defined by a pattern period and position of the PRS and this is true because we learnt from the prior art used in this OA, US. Pub. Muquet in paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS)). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 4: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 3, wherein N is greater than 1. However, Cho in the same or similar field of endeavor teaches the method of claim 3, wherein N is greater than 1(Cho see paragraph [0010], FIG. 2A, the spectrum in the frequency domain has a format in which C frequency elements are spaced apart over the full band, and a set of C scattered frequency elements is called a comb, which is a resource allocation unit, and if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs, and since N=C, N has to be greater than 0). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one 

Regarding claim 8: Slomina discloses the method of claim 7, wherein the allowable range is not greater than T 1000/(14-N) ns, where T is a slot size in microseconds (ps), Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications, and normally the search window associated with RSDT is represented in integers and the associated time Ts in second and Ts may be converted to nanosecond, and the resulting RSTD = expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty will still be an integer. Note: there are 10 slots per frame, for 120KHz spacing, there are 80 slots , i.e., 8 slots per subframe and there are 14 symbols not 12 symbols, and the comb will not reach all the symbols) .

However, Slomina does not explicitly teach wherein the PRS configuration is of comb-N. However, Cho in the same or similar field of endeavor teaches wherein the PRS configuration is of comb-N Cho see paragraph[0010],[0051] FIG. 2A, if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs; and a transmitter changes the pilot symbol interval length by changing the number of samples included in one symbol by properly adjusting values of a repetition R and a comb size C. In the following description, pilot-related parameters are denoted by Rp and Cp, and data-related parameters are denoted by Rd and Cd, and it is assumed that one terminal uses one comb/Region, i.e., comb-N PRS and comb-M PRS are two different bands carrying two signals called PRS it should be noted that each PRS is defined by a pattern period and position of the PRS). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently 

Regarding claim 26: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 1, further comprising: obtaining a position estimate of the UL, wherein an accuracy of the position estimate is less than aliasing repetitions produced by a comb-N PRS configuration. However, Cho in the same or similar field of endeavor teaches the method of claim 1, further comprising: obtaining a position estimate of the UL, wherein an accuracy of the position estimate is less than aliasing repetitions produced by a comb-N PRS configuration (Cho see paragraph[0010], FIG. 2A, the spectrum in the frequency domain has a format in which C frequency elements are spaced apart over the full band, and a set of C scattered frequency elements is called a comb, which is a resource allocation unit; if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs; and see paragraph [0051] Because a basic time element constituting the pilot and data symbols is a sample and a sampling frequency in one time interval is constant, a transmitter changes the pilot symbol interval length by changing the number of samples included in one symbol by properly adjusting values of a repetition R and a comb size C. In the following description, pilot-related parameters are denoted by Rp and Cp, and data-related parameters are denoted by Rd and Cd, and it is assumed that one terminal uses one comb/Region, i.e., comb-N PRS and comb-M PRS are two different bands carrying two signals called PRS it should be noted that each PRS is defined by a pattern period and position of the PRS and this is true because we learnt from the prior art used in this OA, US. Pub. Muquet in paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS)). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 34: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 33, wherein the number of the one or more OFDM symbols is based on a frequency range in which the UE is expected to measure the plurality of PRS. However, Cho in the same or similar field of endeavor teaches the method of claim 33, wherein the number of the one or more OFDM symbols is based on a frequency range in which the UE is expected to measure the plurality of PRS ( Cho, see paragraph [0032],a demodulator for Orthogonal Frequency Division Multiplexing ( OFDM) –demodulating the channel-compensated data symbols of the frequency range; and a constellation-to-bit mapper for converting the demodulated signal into a bit stream). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 35: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 33, wherein each of a search window offsets per cell per occasion parameter, a search window size per cell per occasion, and a full search range for all cells per positioning session parameter are represented by a number of one or more OFDM symbols. However, Cho in the same or similar field of endeavor teaches the method of claim 33, wherein each of a search window offsets per cell per occasion parameter, a search window size per cell per occasion, and a full search range for all cells per positioning session parameter are represented by a number of one or more OFDM symbols (Cho, see paragraph [0032],a demodulator for Orthogonal Frequency Division Multiplexing ( OFDM) –demodulating the channel-compensated data symbols of the frequency range; and a constellation-to-bit mapper for converting the demodulated signal into a bit stream). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 38: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 37, wherein the allowable range for a comb-N PRS configuration is greater than the allowable range for a comb-M PRS configuration, and wherein N is less than M. However, Cho in the same or similar field of endeavor teaches the method of claim 37, wherein the allowable range for a comb-N PRS configuration is greater than the allowable range for a comb-M PRS configuration, and wherein N is less than M(Cho see paragraph[0010], FIG. 2A, the spectrum in the frequency domain has a format in which C frequency elements are spaced apart over the full band, and a set of C scattered frequency elements is called a comb, which is a resource allocation unit; if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs; and see paragraph [0051] Because a basic time element constituting the pilot and data symbols is a sample and a sampling frequency in one time interval is constant, a transmitter changes the pilot symbol interval length by changing the number of samples included in one symbol by properly adjusting values of a repetition R and a comb size C. In the following description, pilot-related parameters are denoted by Rp and Cp, and data-related parameters are denoted by Rd and Cd, and it is assumed that one terminal uses one comb/Region, i.e., comb-N PRS and comb-M PRS are two different bands carrying two signals called PRS it should be noted that each PRS is defined by a pattern period and position of the PRS and this is true because we learnt from the prior art used in this OA, US. Pub. Muquet in paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS)). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.
. 
Regarding claim 39: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 38, wherein N is greater than 1. However, Cho in the same or similar field of endeavor teaches the method of claim 38, wherein N is greater than 1 (Cho see paragraph [0010], FIG. 2A, the spectrum in the frequency domain has a format in which C frequency elements are spaced apart over the full band, and a set of C scattered frequency elements is called a comb, which is a resource allocation unit, and if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs, and since N=C, N has to be greater than 0). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 43: Slomina discloses the method of claim 42,, wherein the allowable range is not greater than T 1000/(14-N) ns, where T is a slot size in microseconds (ps), Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications, and normally the search window associated with RSDT is represented in integers and the associated time Ts in second and Ts may be converted to nanosecond, and the resulting RSTD = expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty will still be an integer. Note: there are 10 slots per frame, for 120KHz spacing, there are 80 slots , i.e., 8 slots per subframe and there are 14 symbols not 12 symbols, and the comb will not reach all the symbols) .

However, Slomina does not explicitly teach wherein the PRS configuration is of comb-N. However, Cho in the same or similar field of endeavor teaches wherein the PRS configuration is of comb-N Cho see paragraph[0010],[0051] FIG. 2A, if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs; and a transmitter changes the pilot symbol interval length by changing the number of samples included in one symbol by properly adjusting values of a repetition R and a comb size C. In the following description, pilot-related parameters are denoted by Rp and Cp, and data-related parameters are denoted by Rd and Cd, and it is assumed that one terminal uses one comb/Region, i.e., comb-N PRS and comb-M PRS are two different bands carrying two signals called PRS it should be noted that each PRS is defined by a pattern period and position of the PRS). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 65: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 36, wherein the RSTD search window is received as part of downlink positioning reference signal assistance information, and wherein a size of the RSTD search window is received in the downlink positioning reference signal assistance information as a number of one or more orthogonal frequency division multiplexing (OFDM) symbols. However, Cho in the same or similar field of endeavor teaches the method of claim 36, wherein the RSTD search window is received as part of downlink positioning reference signal assistance information, and wherein a size of the RSTD search window is received in the downlink positioning reference signal assistance information as a number of one or more orthogonal frequency division multiplexing (OFDM) symbols( Cho, see paragraph [0032],a demodulator for Orthogonal Frequency Division Multiplexing ( OFDM) –demodulating the channel-compensated data symbols of the frequency range; and a constellation-to-bit mapper for converting the demodulated signal into a bit stream). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 67: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 65, wherein each of a search window offsets per cell per occasion parameter, a search window size per cell per occasion, and a full search range for all cells per positioning session parameter are represented by a number of one or more OFDM symbols. However, Cho in the same or similar field of endeavor teaches the method of claim 65, wherein each of a search window offsets per cell per occasion parameter, a search window size per cell per occasion, and a full search range for all cells per positioning session parameter are represented by a number of one or more OFDM symbols( Cho, see paragraph [0032],a demodulator for Orthogonal Frequency Division Multiplexing ( OFDM) –demodulating the channel-compensated data symbols of the frequency range; and a constellation-to-bit mapper for converting the demodulated signal into a bit stream). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 74: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 73, wherein the allowable range for a comb-N PRS configuration is greater than the allowable range for a comb-M PRS configuration, and wherein N is less than M. However, Cho in the same or similar field of endeavor teaches the method of claim 73, wherein the allowable range for a comb-N PRS configuration is greater than the allowable range for a comb-M PRS configuration, and wherein N is less than M(Cho see paragraph[0010], FIG. 2A, the spectrum in the frequency domain has a format in which C frequency elements are spaced apart over the full band, and a set of C scattered frequency elements is called a comb, which is a resource allocation unit; if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs; and see paragraph [0051] Because a basic time element constituting the pilot and data symbols is a sample and a sampling frequency in one time interval is constant, a transmitter changes the pilot symbol interval length by changing the number of samples included in one symbol by properly adjusting values of a repetition R and a comb size C. In the following description, pilot-related parameters are denoted by Rp and Cp, and data-related parameters are denoted by Rd and Cd, and it is assumed that one terminal uses one comb/Region, i.e., comb-N PRS and comb-M PRS are two different bands carrying two signals called PRS it should be noted that each PRS is defined by a pattern period and position of the PRS and this is true because we learnt from the prior art used in this OA, US. Pub. Muquet in paragraphs [0029-0032], an eNB sends positioning pilot signals, known as PRS (positioning reference signal)inside the LTE radio signal according to a defined pattern (period and position of the PRS)). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 75: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 74, wherein N is greater than 1. However, Cho in the same or similar field of endeavor teaches the method of claim 74, wherein N is greater than 1( Cho see paragraph [0010], FIG. 2A, the spectrum in the frequency domain has a format in which C frequency elements are spaced apart over the full band, and a set of C scattered frequency elements is called a comb, which is a resource allocation unit, and if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs, and since N=C, N has to be greater than 0 ). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 79: Slomina discloses the method of claim 78, wherein the allowable range is not greater than T 1000/(14-N) ns, where T is a slot size in microseconds (ps), Slomina, see paragraphs [0023-0026], the current 3GPP definition in LTE Positioning Protocol (LPP) of the estimated timing difference, referred to as an expected Reference Signal Time Difference (RSTD) and the search window associated with it is referred as the expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty, and both this parameters are represented by integers, and the resolution for both Expected RSTD and Expected RSTD-Uncertainty is 3 x Ts, where Ts=1/(15000*2048) seconds according to the 3GPP specifications, and normally the search window associated with RSDT is represented in integers and the associated time Ts in second and Ts may be converted to nanosecond, and the resulting RSTD = expected RSTD uncertainty and divided into Expected RSTD and Expected RSTD-Uncertainty will still be an integer. Note: there are 10 slots per frame, for 120KHz spacing, there are 80 slots , i.e., 8 slots per subframe and there are 14 symbols not 12 symbols, and the comb will not reach all the symbols).

However, Slomina does not explicitly teach wherein the PRS configuration is of comb-N. However, Cho in the same or similar field of endeavor teaches wherein the PRS configuration is of comb-N Cho see paragraph[0010],[0051] FIG. 2A, if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs; and a transmitter changes the pilot symbol interval length by changing the number of samples included in one symbol by properly adjusting values of a repetition R and a comb size C. In the following description, pilot-related parameters are denoted by Rp and Cp, and data-related parameters are denoted by Rd and Cd, and it is assumed that one terminal uses one comb/Region, i.e., comb-N PRS and comb-M PRS are two different bands carrying two signals called PRS it should be noted that each PRS is defined by a pattern period and position of the PRS). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 97: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 72, further comprising: obtaining a position estimate of the IJE, wherein an accuracy of the position estimate is less than aliasing repetitions produced by a comb-N PRS configuration.

However, Cho in the same or similar field of endeavor teaches the method of claim 72, further comprising: obtaining a position estimate of the IJE, wherein an accuracy of the position estimate is less than aliasing repetitions produced by a comb-N PRS configuration (Cho see paragraph[0010],[0051] FIG. 2A, if a distance between frequency elements in one comb is defined as the number R of repetitions, a value of the R is equal to the total number of combs; and a transmitter changes the pilot symbol interval length by changing the number of samples included in one symbol by properly adjusting values of a repetition R and a comb size C. In the following description, pilot-related parameters are denoted by Rp and Cp, and data-related parameters are denoted by Rd and Cd, and it is assumed that one terminal uses one comb/Region, i.e., comb-N PRS and comb-M PRS are two different bands carrying two signals called PRS it should be noted that each PRS is defined by a pattern period and position of the PRS). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 100: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 99, wherein the number of the one or more OFDM symbols is based on a frequency range in which the UE is expected to measure the plurality of PRS. However, Cho in the same Cho, see paragraph [0032],a demodulator for Orthogonal Frequency Division Multiplexing ( OFDM) –demodulating the channel-compensated data symbols of the frequency range; and a constellation-to-bit mapper for converting the demodulated signal into a bit stream). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.

Regarding claim 101: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 99, wherein each of a search window offsets per cell per occasion parameter, a search window size per cell per occasion, and a full search range for all cells per positioning session parameter are represented by a number of one or more OFDM symbols. However, Cho in the same or similar field of endeavor teaches the method of claim 99, wherein each of a search window offsets per cell per occasion parameter, a search Cho, see paragraph [0032],a demodulator for Orthogonal Frequency Division Multiplexing ( OFDM) –demodulating the channel-compensated data symbols of the frequency range; and a constellation-to-bit mapper for converting the demodulated signal into a bit stream). In view of the above, having the method Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Cho within the system of Slomina because it would allow a format in which a plurality of time symbols having a length of the same time duration in one time slot. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Cho would have been to efficiently transmit uplink pilots in a fast-varying channel environment without increasing the pilot overhead as disclosed in Cho para 0025.


Claims 25, 60, 64, 68, 70, 96 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. Slomina to Slomina (hereinafter “Slomina”) in view of US. Pub. 20170289952 to Muquet (hereinafter “Muquet”) and the combination of Slomina and Muquet is further combined  with US. Pub. 20170289831 to Park (hereinafter “Park”).


Regarding claim 25: Slomina discloses the method of claim I, wherein the PRS configuration(Park, see paragraph[ 0130], a common reference signal (CRS) or a primary synchronization signal/secondary synchronization signal (PSS/SSS) may be used, but a dedicated positioning reference signal (PRS) for a location service (LCS) may be used) is aperiodic PRS or semi-persistent PRS(Park, see paragraph [0118], a `RadioResourceConfigDedicated` IE is used for setting up/modifying/releasing a radio bearer, changing a semi-persistent scheduling configuration and changing a dedicated physical configuration ) .

However, Slomina does not explicitly teach The method of claim I, wherein the PRS configuration is aperiodic PRS or semi-persistent PRS. However, Park in the same or similar field of endeavor teaches The method of claim I, wherein the PRS configuration(Park, see paragraph[ 0130], a common reference signal (CRS) or a primary synchronization signal/secondary synchronization signal (PSS/SSS) may be used, but a dedicated positioning reference signal (PRS) for a location service (LCS) may be used) is aperiodic PRS or semi-persistent PRS(Park, see paragraph [0118], a `RadioResourceConfigDedicated` IE is used for setting up/modifying/releasing a radio bearer, changing a semi-persistent scheduling configuration and changing a dedicated physical configuration). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Park within the system of Slomina because it would allow 
 
Regarding claim 60: Slomina discloses determining a reference signal timing difference (RSTD).However, Slomina does not explicitly teach the method of claim 36, wherein the PRS configuration is aperiodic PRS or semi-persistent PRS. However, Park in the same or similar field of endeavor teaches the method of claim 36, wherein the PRS configuration(Park, see paragraph[ 0130], a common reference signal (CRS) or a primary synchronization signal/secondary synchronization signal (PSS/SSS) may be used, but a dedicated positioning reference signal (PRS) for a location service (LCS) may be used) is aperiodic PRS or semi-persistent PRS.(Park, see paragraph [0118], a `RadioResourceConfigDedicated` IE is used for setting up/modifying/releasing a radio bearer, changing a semi-persistent scheduling configuration and changing a dedicated physical configuration ). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Park within the system of Slomina because it would allow requirements for a next-generation mobile communication. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified 
 
Regarding claim 64: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 63, wherein the receiving comprises receiving the RSTD search window from a location server. However, Park in the same or similar field of endeavor teaches the method of claim 63, wherein the receiving comprises receiving the RSTD search window from a location server ( Park, see paragraph [0369], in a positioning-related (RSTD) measurement through each CSI-RS, different RSTD estimation values may be calculated, for which a search window is individually set for each TP that supports assistance signaling regarding measurement of a UE). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Park within the system of Slomina because it would allow requirements for a next-generation mobile communication. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Park would have been to achieve acceptance of a number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency as disclosed in Park para 0003.

Regarding claim 68: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 36, further comprising: reporting the RSTD to a network entity. However, Park in the same or similar field of endeavor teaches the method of claim 36, further comprising: reporting the RSTD to a network entity( Park, see paragraph [0369], in a positioning-related (RSTD) measurement through each CSI-RS, different RSTD estimation values may be calculated, for which a search window is individually set for each TP that supports assistance signaling regarding measurement of a UE). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Park within the system of Slomina because it would allow requirements for a next-generation mobile communication. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Park would have been to achieve acceptance of a number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency as disclosed in Park para 0003.

Regarding claim 70: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 36, further comprising: determining a location of the UE, at the UE, using the RSTD. However, Park in the same or similar field of endeavor teaches the method of claim 36, further comprising: determining a location of the UE, at the UE, using the RSTD (Park, see paragraph [0366], an expected RSTD is an RSTD value expected to be measured by the UE). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Park within the system of Slomina because it would allow requirements for a next-generation mobile communication. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Park would have been to achieve acceptance of a number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency as disclosed in Park para 0003.

Regarding claim 96: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 72, wherein the PRS configuration is aperiodic PRS or semi-persistent PRS. However, Park in the same or similar field of endeavor teaches the method of claim 72, wherein the PRS configuration(Park, see paragraph[ 0130], a common reference signal (CRS) or a primary synchronization signal/secondary synchronization signal (PSS/SSS) may be used, but a dedicated positioning reference signal (PRS) for a location service (LCS) may be used) is aperiodic PRS or semi-persistent PRS(Park, see paragraph [0118], a `RadioResourceConfigDedicated` IE is used for setting up/modifying/releasing a radio bearer, changing a semi-persistent scheduling configuration and changing a dedicated physical configuration ). In view of the above, having the method of Slomina and then given the well-established teaching of 

Regarding claim 99: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 72, wherein the RSTD search window is provided as part of downlink positioning reference signal assistance information, and wherein a size of the RSTD search window is provided in the downlink positioning reference signal assistance information as a number of one or more orthogonal frequency division multiplexing (OFDM) symbols. However, Park in the same or similar field of endeavor teaches the method of claim 72, wherein the RSTD search window is provided as part of downlink positioning reference signal assistance information, and wherein a size of the RSTD search window is provided in the downlink positioning reference signal assistance information( Park, see paragraph [0377], a UE performs PRS-based positioning related measurement according to a corresponding set PRS-Info and (RSTD) reports the same to a BS) as a number of one or more orthogonal frequency division multiplexing (OFDM) symbols ( Park, see paragraph [0054], one slot includes a plurality of orthogonal frequency division multiplexing (OFDM) symbols in the time domain and includes multiple resource blocks (RBs) in a frequency domain). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Park within the system of Slomina because it would allow requirements for a next-generation mobile communication. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Park would have been to achieve acceptance of a number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency as disclosed in Park para 0003.


Claims 5, 40 and 76 are  rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110205122 to Slomina (hereinafter “Slomina”) in view of US. Pub. 20170289952 to Muquet (hereinafter “Muquet”) and the combination of Slomina and Muquet is further combined  with US. Pub. 20190342709 to Markhovsky (hereinafter “Markhovsky”).


Regarding claim 5: Slomina discloses the method of claim 2, wherein the allowable range is inversely proportional to a comb-N PRS configuration (Slomina, see paragraphs [0027], only parameters affecting a search space are the following: the search window is defined as a symmetric range around the expected RSTD, and the expected RSTD uncertainty is the absolute value of the limits of the search window, and a reduction of the uncertainty thus results in a smaller search window). However, Slomina does not explicitly teach without frequency staggering. However, Markhovsky in the same or similar field of endeavor teaches without frequency staggering( Markhovsky, see paragraph [0310], reference signals (symbols) are staggered in both frequency and time, and this makes them repeat every third subcarrier, and it should be noted that staggering is repetition of a signal, and has no relationship with search space of RST ). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Markhovsky within the system of Slomina because it would allow application of coherent summing, non-coherent summing, Matched filtering, temporal diversity techniques, etc. on the communication signal with the post-processing techniques, such as, maximum likelihood estimation (like. G., Viterbi Algorithm), minimal variance estimation (Kalman Filter). Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Markhovsky would have been to achieve reduced noise and increase accuracy as disclosed in Markhovsky para 0076

Regarding claim 40: Slomina discloses the method of claim 37, wherein the allowable range is inversely proportional to a comb-N PRS configuration (Slomina, see paragraphs [0027], only parameters affecting a search space are the following: the search window is defined as a symmetric range around the expected RSTD, and the expected RSTD uncertainty is the absolute value of the limits of the search window, and a reduction of the uncertainty thus results in a smaller search window). 

However, Slomina does not explicitly teach without frequency staggering. However, Markhovsky in the same or similar field of endeavor teaches without frequency staggering (Markhovsky, see paragraph [0310], reference signals (symbols) are staggered in both frequency and time, and this makes them repeat every third subcarrier, and it should be noted that staggering is repetition of a signal, and has no relationship with search space of RSTD). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Markhovsky within the system of Slomina because it would allow application of coherent summing, non-coherent summing, Matched filtering, temporal diversity techniques, etc. on the communication signal with the post-processing techniques, such as, maximum likelihood estimation (like. G., Viterbi Algorithm), minimal variance estimation (Kalman Filter). Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Markhovsky would have been to achieve reduced noise and increase accuracy as disclosed in Markhovsky para 0076
. 
Regarding claim 76: Slomina discloses the method of claim 73, wherein the allowable range is inversely proportional to a comb-N PRS configuration (Slomina, see paragraphs [0027], only parameters affecting a search space are the following: the search window is defined as a symmetric range around the expected RSTD, and the expected RSTD uncertainty is the absolute value of the limits of the search window, and a reduction of the uncertainty thus results in a smaller search window) 

However, Slomina does not explicitly teach without frequency staggering. However, Markhovsky in the same or similar field of endeavor teaches without frequency staggering (Markhovsky, see paragraph [0310], reference signals (symbols) are staggered in both frequency and time, and this makes them repeat every third subcarrier, and it should be noted that staggering is repetition of a signal, and has no relationship with search space of RSTD). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified by Markhovsky within the system of Slomina because it would allow application of coherent summing, non-coherent summing, Matched filtering, temporal diversity techniques, etc. on the communication signal with the post-processing techniques, such as, maximum likelihood estimation (like. G., Viterbi Algorithm), minimal variance estimation (Kalman Filter). Furthermore, all references deal with same field of endeavor, thus modification of 

Claims 11-14, 21, 29, 45, 47-49, 56, 62, 81, 83-85, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110205122 to Slomina (hereinafter “Slomina”) in view of US. Pub. 20170289952 to Muquet (hereinafter “Muquet”) and the combination of Slomina and Muquet is further combined  with US. Pub. 20190342132 to Kazmi (hereinafter “Kazmi”).

Regarding claim 11: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 10, wherein selected values of K or u are based on a numerology of the PRS configuration. However, Kazmi in the same or similar field of endeavor teaches the method of claim 10, wherein selected values of K or u are based on a numerology of the PRS configuration (Kazmi, see FIG. 3, there are subcarrier 3.7, 15, 30, 50, 120, 240 and 480 kHzs, and each spacing with number of slots 0.25, 1, 2, 4, 8, 16, and 32 ( 2μ where μ = 1-6), each slot with 14 symbols, each subscriber spacing with 󠇡 slot duration 2000, 500, 250, 125, 66.5, 33.25, and 16.625μs, OFDM symbol duration is 266.67, 66.66, 33.33, 16.67, 8.385, 4.1975, and 2.8875 μs for each spacing, and PRS is determined based of the preceding numerology). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective 

Regarding claim 12: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 11, wherein K=3 and μ =6 based on the numerology having a 15 kilohertz (kHz) subcarrier spacing. However, Kazmi in the same or similar field of endeavor teaches the method of claim 11, wherein K=3 and μ =6 based on the numerology having a 15 kilohertz (kHz) subcarrier spacing(Kazmi, see FIG. 3, there are subcarrier 3.7, 15, 30, 50, 120, 240 and 480 kHzs spacing ( 15kHz x 2μ where μ = 1-6, where μ represents the position in row of the preceding spacing in that order and k is subset of μ ), and each spacing with number of slots 0.25, 1, 2, 4, 8, 16, and 32 ( 2μ where μ = 0-5, ), each slot with 14 symbols, each subscriber spacing with 󠇡 slot duration 2000, 500, 250, 125, 66.5, 33.25, and 16.625μs, OFDM symbol duration is 266.67, 66.66, 33.33, 16.67, 8.385, 4.1975, and 2.8875 μs for each spacing, and PRS is determined based of the preceding numerology). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the 

Regarding claim 13: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach . the method of claim 11, wherein K is selected from integers 1, 2, or 3 with u less than 6 for any numerology having a subcarrier spacing greater than 15 kHz. However, Kazmi in the same or similar field of endeavor teaches the method of claim 11, wherein K is selected from integers 1, 2, or 3 with u less than 6 for any numerology having a subcarrier spacing greater than 15 kHz (Kazmi, see FIG. 3, a complete subcarrier spacing includes 3.7, 15, 30, 50, 120, 240 and 480 kHzs, and absent 3.7 KHz subscriber spacing, the total number is 6, i.e., 1..6 and 1≤μ ≤6, and 15 x 2μ , i.e. The base spacing multiplies by result by 2μ where 1≤μ ≤6, will give spacing). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Kazmi would have been to efficiently obtain a set of numerologies 

Regarding claim 14: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 10, wherein selected values of K or u are configured. However, Kazmi in the same or similar field of endeavor teaches the method of claim 10, wherein selected values of K or u are configured (Kazmi, see FIG. 3, there are subcarrier 3.7, 15, 30, 50, 120, 240 and 480 kHzs spacing where the position of the spacing ( excluding 3.7 kHz) marked as 1-6 and the is u, and any values the is within [1, 6] is can be used to determine each spacing, i.e., 15 kHz x 2μ where μ = 1-6 will result sought after spacing, and k is subset of u , and further each spacing with number of slots 0.25, 1, 2, 4, 8, 16, and 32 ( 2μ where μ = 0-5)). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Kazmi would have been to efficiently obtain a set of numerologies supported by the wireless device for performing multicarrier operation as disclosed in Kazmi para 170.

Regarding claim 21: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 20, wherein the UE is signaled using downlink control information (DCI) or medium access control (MAC) control element (CE). However, Kazmi in the same or similar field of endeavor teaches the method of claim 20, wherein the UE is signaled using downlink control information (DCI) or medium access control (MAC) control element (CE)(Kazmi, see paragraph 0071], a UE may receive the request from another node via higher layer signaling (e.g. RRC, NAS signaling, etc.) or lower layer signaling (e.g. MAC, LI message, etc.). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Kazmi would have been to efficiently obtain a set of numerologies supported by the wireless device for performing multicarrier operation as disclosed in Kazmi para 170.

Regarding claim 29: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 28, wherein the UE is configured to perform a physical random access channel (PRACH) procedure with the alternate base station. However, Kazmi in the same or similar field of endeavor teaches the method of claim 28, wherein the UE is configured to perform a physical random access channel (PRACH) procedure with the alternate base Kazmi, see paragraph [0255], PRACH Physical Random Access Channel). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Kazmi would have been to efficiently obtain a set of numerologies supported by the wireless device for performing multicarrier operation as disclosed in Kazmi para 170.

Regarding claim 45: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 36, wherein a resolution value for the RSTD search window is K-Tc-2u, where T,=1/(480,000-4096) and wherein K={1, 2, 3} and u={1, 2, 3, 4, 5, 6}. However, Kazmi in the same or similar field of endeavor teaches the method of claim 36, wherein a resolution value for the RSTD search window is K-Tc-2u, where T,=1/(480,000-4096) and wherein K={1, 2, 3} and u={1, 2, 3, 4, 5, 6}Kazmi, see FIG. 3, there are subcarrier 3.7, 15, 30, 50, 120, 240 and 480 kHzs spacing where the position of the spacing ( excluding 3.7 kHz) marked as 1-6 and the is u, and any values the is within [1, 6] is can be used to determine each spacing, i.e., 15 kHz x 2μ where μ = 1-6 will result sought after spacing, and k is subset of u , and further each spacing with number of slots 0.25, 1, 2, 4, 8, 16, and 32 ( 2μ where μ = 0-5)). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, 


Regarding claim 47: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 46, wherein K=3 and μ =6 based on the numerology having a 15 kilohertz (kHz) subcarrier spacing. However, Kazmi in the same or similar field of endeavor teaches the method of claim 46, wherein K=3 and μ =6 based on the numerology having a 15 kilohertz (kHz) subcarrier spacing Kazmi, see FIG. 3, there are subcarrier 3.7, 15, 30, 50, 120, 240 and 480 kHzs spacing ( 15kHz x 2μ where μ = 1-6, where μ represents the position in row of the preceding spacing in that order and k is subset of μ ), and each spacing with number of slots 0.25, 1, 2, 4, 8, 16, and 32 ( 2μ where μ = 0-5, ), each slot with 14 symbols, each subscriber spacing with 󠇡 slot duration 2000, 500, 250, 125, 66.5, 33.25, and 16.625μs, OFDM symbol duration is 266.67, 66.66, 33.33, 16.67, 8.385, 4.1975, and 2.8875 μs for each spacing, and PRS is determined based of the preceding numerology. In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been 

Regarding claim 48: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 46, wherein K is selected from integers 1, 2, or 3 with u less than 6 for any numerology having a subcarrier spacing greater than 15 kHz. However, Kazmi in the same or similar field of endeavor teaches the method of claim 46, wherein K is selected from integers 1, 2, or 3 with u less than 6 for any numerology having a subcarrier spacing greater than 15 kHz(Kazmi, see FIG. 3, a complete subcarrier spacing includes 3.7, 15, 30, 50, 120, 240 and 480 kHzs, and absent 3.7 KHz subscriber spacing, the total number is 6, i.e., 1..6 and 1≤μ ≤6, and 15 x 2μ , i.e., the base spacing multiplies by result by 2μ where 1≤μ ≤6, will give spacing). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as 

Regarding claim 49: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 45, wherein selected values of K or u are configured. However, Kazmi in the same or similar field of endeavor teaches the method of claim 45, wherein selected values of K or u are configured Kazmi, see FIG. 3, there are subcarrier 3.7, 15, 30, 50, 120, 240 and 480 kHzs spacing where the position of the spacing ( excluding 3.7 kHz) marked as 1-6 and the is u, and any values the is within [1, 6] is can be used to determine each spacing, i.e., 15 kHz x 2μ where μ = 1-6 will result sought after spacing, and k is subset of u , and further each spacing with number of slots 0.25, 1, 2, 4, 8, 16, and 32 ( 2μ where μ = 0-5)). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Kazmi would have been to efficiently obtain a set of numerologies supported by the wireless device for performing multicarrier operation as disclosed in Kazmi para 170.

Regarding claim 56: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 55, wherein the UE is signaled using downlink control information (DCI) or medium access control (MAC) control element (CE). However, Kazmi in the same or similar field of endeavor teaches the method of claim 55, wherein the UE is signaled using downlink control information (DCI) or medium access control (MAC) control element (CE) Kazmi, see paragraph 0071], a UE may receive the request from another node via higher layer signaling (e.g. RRC, NAS signaling, etc.) or lower layer signaling (e.g. MAC, LI message, etc.). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Kazmi would have been to efficiently obtain a set of numerologies supported by the wireless device for performing multicarrier operation as disclosed in Kazmi para 170.

Regarding claim 62: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 61, further comprising performing a physical random access channel (PRACH) procedure with the alternate base station. However, Kazmi in the same or similar field of endeavor teaches the method of claim 61, further comprising performing a physical random access channel (PRACH) procedure with the alternate base station ( Kazmi, see paragraph [0255], PRACH Physical Random Access Channel). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Kazmi would have been to efficiently obtain a set of numerologies supported by the wireless device for performing multicarrier operation as disclosed in Kazmi para 170.

Regarding claim 81: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 72, wherein a resolution value for the RSTD search window is K-Tc-2", where T.=1/(480,000-4096) and wherein K={1, 2, 31 and u={1, 2, 3, 4, 5, and 6}.. However, Kazmi in the same or similar field of endeavor teaches the method of claim 72, wherein a resolution value for the RSTD search window is K-Tc-2", where T.=1/(480,000-4096) and wherein K={1, 2, 31 and u={1, 2, 3, 4, 5, 6}.Kazmi, see FIG. 3, there are subcarrier 3.7, 15, 30, 50, 120, 240 and 480 kHzs spacing where the position of the spacing ( excluding 3.7 kHz) marked as 1-6 and the is u, and any values the is within [1, 6] is can be used to determine each spacing, i.e., 15 kHz x 2μ where μ = 1-6 will result sought after spacing, and k is subset of u , and further each spacing with number of slots 0.25, 1, 2, 4, 8, 16, and 32 ( 2μ where μ = 0-5)). In view of the above, having the method of Slomina and then given the well-established 

Regarding claim 83: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 82, wherein K=3 and u=6 based on the numerology having a 15 kilohertz (kHz) subcarrier spacing. However, Kazmi in the same or similar field of endeavor teaches the method of claim 82, wherein K=3 and u=6 based on the numerology having a 15 kilohertz (kHz) subcarrier spacing Kazmi, see FIG. 3, there are subcarrier 3.7, 15, 30, 50, 120, 240 and 480 kHzs spacing ( 15kHz x 2μ where μ = 1-6, where μ represents the position in row of the preceding spacing in that order and k is subset of μ ), and each spacing with number of slots 0.25, 1, 2, 4, 8, 16, and 32 ( 2μ where μ = 0-5, ), each slot with 14 symbols, each subscriber spacing with 󠇡 slot duration 2000, 500, 250, 125, 66.5, 33.25, and 16.625μs, OFDM symbol duration is 266.67, 66.66, 33.33, 16.67, 8.385, 4.1975, and 2.8875 μs for each spacing, and PRS is determined based of the preceding numerology). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of 
. 
Regarding claim 84: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 82, wherein K is selected from integers 1, 2, or 3 with u less than 6 for any numerology having a subcarrier spacing greater than 15 kHz. However, Kazmi in the same or similar field of endeavor teaches the method of claim 82, wherein K is selected from integers 1, 2, or 3 with u less than 6 for any numerology having a subcarrier spacing greater than 15 kHz(Kazmi, see FIG. 3, a complete subcarrier spacing includes 3.7, 15, 30, 50, 120, 240 and 480 kHzs, and absent 3.7 KHz subscriber spacing, the total number is 6, i.e., 1..6 and 1≤μ ≤6, and 15 x 2μ , i.e., the base spacing multiplies by result by 2μ where 1≤μ ≤6, will give spacing). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Kazmi would have been to efficiently obtain a set of numerologies 

Regarding claim 85: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 81, wherein selected values of K or u are configured. However, Kazmi in the same or similar field of endeavor teaches the method of claim 81, wherein selected values of K or u are configured (Kazmi, see FIG. 3, there are subcarrier 3.7, 15, 30, 50, 120, 240 and 480 kHzs spacing where the position of the spacing ( excluding 3.7 kHz) marked as 1-6 and the is u, and any values the is within [1, 6] is can be used to determine each spacing, i.e., 15 kHz x 2μ where μ = 1-6 will result sought after spacing, and k is subset of u , and further each spacing with number of slots 0.25, 1, 2, 4, 8, 16, and 32 ( 2μ where μ = 0-5)). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Kazmi would have been to efficiently obtain a set of numerologies supported by the wireless device for performing multicarrier operation as disclosed in Kazmi para 170.

Regarding claim 92: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 91, wherein the UE is signaled using downlink control information (DCI) or medium access control (MAC) control element (CE). However, Kazmi in the same or similar field of endeavor teaches the method of claim 91, wherein the UE is signaled using downlink control information (DCI) or medium access control (MAC) control element (CE) Kazmi, see paragraph 0071], a UE may receive the request from another node via higher layer signaling (e.g. RRC, NAS signaling, etc.) or lower layer signaling (e.g. MAC, LI message, etc.). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Kazmi within the system of Slomina because it would allow multicarrier operation. Furthermore, both references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Kazmi would have been to efficiently obtain a set of numerologies supported by the wireless device for performing multicarrier operation as disclosed in Kazmi para 170.


Claims 111-116 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110205122 to Slomina in view of US. Pub. 20170289952 to Muquet  and the combination of Slomina and Muquet is further combined  with US. Pub. 20210243635 to Yan (hereinafter “Yan”).


Regarding claim 111: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 1, wherein: the frequency range of the plurality of PRS is Frequency Range 1 (FR1), and a value of the RSTD uncertainty parameter is +/-32 microseconds. However, Yan in the same or similar field of endeavor teaches the method of claim 1, wherein: the frequency range of the plurality of PRS is Frequency Range 1 (FR1), and a value of the RSTD uncertainty parameter is +/-32 microseconds (20210243635, see paragraph [0112], a specific value                 
                    
                        
                            T
                        
                        
                            s
                        
                        
                            s
                            c
                            a
                            l
                            e
                        
                    
                    ,
                
             where corresponding to the expansion factor α may be reported by the first device, or specified by the second device, or determined based on a predefined mapping relationship, and  In specific implementation, a portion of first extended time units, for example, 32× Tc([-16, 16] ms), 64× Tc([-32, 32] ms), 128× Tc([-64, 64] ms), 256× T([-128, 128] ms)c, 512× T([-256, 256] ms)c, 1024× Tc([-512, 512] ms), 2048× T([-1924, 1024] ms)c, and 4096× Tc([-2048,  2048] ms), are used only in the frequency range 1, which correspond to ; or a portion of first extended time units, for example, T.sub.c, 2×T.sub.c ( [-1,  1]), 4×Tc ([-2, 2] ms), 8× Tc([-4, 4] ms) , and 16× Tc([-8, 8] ms), are used only in the frequency range 2, where Tc=1/(480000×4096) seconds, and from this mapping  the first frequency range has a PRS period between [-32, 32] microsecond). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Yan within the system of Slomina because it would allow  a new method for 

Regarding claim 112: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 1, wherein: the frequency range of the plurality of PRS is Frequency Range 2 (FR2), and a value of the RSTD uncertainty parameter is +/-8 microseconds. However, Yan in the same or similar field of endeavor teaches the method of claim 1, wherein: the frequency range of the plurality of PRS is Frequency Range 2 (FR2), and a value of the RSTD uncertainty parameter is +/-8 microseconds (20210243635, see paragraph [0112], a specific value                 
                    
                        
                            T
                        
                        
                            s
                        
                        
                            s
                            c
                            a
                            l
                            e
                        
                    
                    ,
                
             where corresponding to the expansion factor α may be reported by the first device, or specified by the second device, or determined based on a predefined mapping relationship, and  In specific implementation, a portion of first extended time units, for example, 32× Tc([-16, 16] ms), 64× Tc([-32, 32] ms), 128× Tc([-64, 64] ms), 256× T([-128, 128] ms)c, 512× T([-256, 256] ms)c, 1024× Tc([-512, 512] ms), 2048× T([-1924, 1024] ms)c, and 4096× Tc([-2048,  2048] ms), are used only in the frequency range 1, which correspond to ; or a portion of first extended time units, for example, T.sub.c, 2×T.sub.c ( [-1,  1]), 4×Tc ([-2, 2] ms), 8× Tc([-4, 4] ms) , and 16× Tc([-8, 8] ms), are used only in the frequency range 2, where Tc=1/(480000×4096) seconds, and from this mapping  the second frequency rang has a PRS period between [-8, 8] microsecond). In view of the 

Regarding claim 113: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 36, wherein: the frequency range of the plurality of PRS is Frequency Range 1 (FR1), and a value of the RSTD uncertainty parameter is +/-32 microseconds. However, Yan in the same or similar field of endeavor teaches the method of claim 36, wherein: the frequency range of the plurality of PRS is Frequency Range 1 (FR1), and a value of the RSTD uncertainty parameter is +/-32 microseconds (20210243635, see paragraph [0112], a specific value                 
                    
                        
                            T
                        
                        
                            s
                        
                        
                            s
                            c
                            a
                            l
                            e
                        
                    
                    ,
                
             where corresponding to the expansion factor α may be reported by the first device, or specified by the second device, or determined based on a predefined mapping relationship, and  In specific implementation, a portion of first extended time units, for example, 32× Tc([-16, 16] ms), 64× Tc([-32, 32] ms), 128× Tc([-64, 64] ms), 256× T([-128, 128] ms)c, 512× T([-256, 256] ms)c, 1024× Tc([-512, 512] ms), 2048× T([-1924, 1024] ms)c, and 4096× Tc([-2048,  2048] ms), are used only in the frequency range 1, which correspond to ; or a portion of first extended time units, for example, T.sub.c, 2×T.sub.c ( [-1,  1]), 4×Tc ([-2, 2] ms), 8× Tc([-4, 4] ms) , and 16× Tc([-8, 8] ms), are used only in the frequency range 2, where Tc=1/(480000×4096) seconds, and from this mapping  the first frequency range has a PRS period between [-32, 32] microsecond).  In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Yan within the system of Slomina because it would allow  a new method for determining a measured value of a reference signal, to provide more accurate positioning. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Yan would have been to efficiently obtain  positioning accuracy as disclosed in Yan para 0057.

Regarding claim 114: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 36, wherein: the frequency range of the plurality of PRS is Frequency Range 2 (FR2), and a value of the RSTD uncertainty parameter is +/-8 microseconds. However, Yan in the same or similar field of endeavor teaches the method of claim 36, wherein: the frequency range of the plurality of PRS is Frequency Range 2 (FR2), and a value of the RSTD uncertainty parameter is +/-8 microseconds(20210243635, see paragraph [0112], a specific value                 
                    
                        
                            T
                        
                        
                            s
                        
                        
                            s
                            c
                            a
                            l
                            e
                        
                    
                    ,
                
             where corresponding to the expansion factor α may be reported by the first device, or specified by the second device, or determined based on a predefined mapping relationship, and  In specific implementation, a portion of first extended time units, for example, 32× Tc([-16, 16] ms), 64× Tc([-32, 32] ms), 128× Tc([-64, 64] ms), 256× T([-128, 128] ms)c, 512× T([-256, 256] ms)c, 1024× Tc([-512, 512] ms), 2048× T([-1924, 1024] ms)c, and 4096× Tc([-2048,  2048] ms), are used only in the frequency range 1, which correspond to ; or a portion of first extended time units, for example, T.sub.c, 2×T.sub.c ( [-1,  1]), 4×Tc ([-2, 2] ms), 8× Tc([-4, 4] ms) , and 16× Tc([-8, 8] ms), are used only in the frequency range 2, where Tc=1/(480000×4096) seconds, and from this mapping  the second frequency rang has a PRS period between [-8, 8] microsecond). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Yan within the system of Slomina because it would allow  a new method for determining a measured value of a reference signal, to provide more accurate positioning. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Yan would have been to efficiently obtain  positioning accuracy as disclosed in Yan para 0057.

Regarding claim 115: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach the method of claim 72, wherein: the frequency range of the plurality of PRS is Frequency Range 1 (FR1), and a value of the RSTD uncertainty parameter is +/-32 microseconds. However, Yan in the same or similar field of endeavor teaches the method of claim 72, wherein: the frequency range of the plurality of PRS is Frequency Range 1 (FR1), and a value of the 20210243635, see paragraph [0112], a specific value                 
                    
                        
                            T
                        
                        
                            s
                        
                        
                            s
                            c
                            a
                            l
                            e
                        
                    
                    ,
                
             where corresponding to the expansion factor α may be reported by the first device, or specified by the second device, or determined based on a predefined mapping relationship, and  In specific implementation, a portion of first extended time units, for example, 32× Tc([-16, 16] ms), 64× Tc([-32, 32] ms), 128× Tc([-64, 64] ms), 256× T([-128, 128] ms)c, 512× T([-256, 256] ms)c, 1024× Tc([-512, 512] ms), 2048× T([-1924, 1024] ms)c, and 4096× Tc([-2048,  2048] ms), are used only in the frequency range 1, which correspond to ; or a portion of first extended time units, for example, T.sub.c, 2×T.sub.c ( [-1,  1]), 4×Tc ([-2, 2] ms), 8× Tc([-4, 4] ms) , and 16× Tc([-8, 8] ms), are used only in the frequency range 2, where Tc=1/(480000×4096) seconds, and from this mapping  the first frequency range has a PRS period between [-32, 32] microsecond). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Yan within the system of Slomina because it would allow  a new method for determining a measured value of a reference signal, to provide more accurate positioning. Furthermore, all references deal with same field of endeavor, thus modification of Slomina by Muquet as modified by Yan would have been to efficiently obtain  positioning accuracy as disclosed in Yan para 0057.

Regarding claim 116: Slomina discloses determining a reference signal timing difference (RSTD). However, Slomina does not explicitly teach method of claim 72, 20210243635, see paragraph [0112], a specific value                 
                    
                        
                            T
                        
                        
                            s
                        
                        
                            s
                            c
                            a
                            l
                            e
                        
                    
                    ,
                
             where corresponding to the expansion factor α may be reported by the first device, or specified by the second device, or determined based on a predefined mapping relationship, and  In specific implementation, a portion of first extended time units, for example, 32× Tc([-16, 16] ms), 64× Tc([-32, 32] ms), 128× Tc([-64, 64] ms), 256× T([-128, 128] ms)c, 512× T([-256, 256] ms)c, 1024× Tc([-512, 512] ms), 2048× T([-1924, 1024] ms)c, and 4096× Tc([-2048,  2048] ms), are used only in the frequency range 1, which correspond to ; or a portion of first extended time units, for example, T.sub.c, 2×T.sub.c ( [-1,  1]), 4×Tc ([-2, 2] ms), 8× Tc([-4, 4] ms) , and 16× Tc([-8, 8] ms), are used only in the frequency range 2, where Tc=1/(480000×4096) seconds, and from this mapping  the second frequency rang has a PRS period between [-8, 8] microsecond). In view of the above, having the method of Slomina and then given the well-established teaching of Muquet, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Muquet as modified Yan within the system of Slomina because it would allow  a new method for determining a measured value of a reference signal, to provide more accurate positioning. Furthermore, all references deal with same field of endeavor, thus 



Response to Arguments
 Applicant’s arguments with respect to claim 111-116 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476